 200310 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2See Parkview Gardens, 166 NLRB 697 (1967) (residential apart-ments), and Imperial House Condominium, 279 NLRB 1225 (1986),affd. 831 F.2d 999 (11th Cir. 1987) (condominiums and coopera-
tives). We assume that the ``residential premises'' referred to in the
petition are one of these types of residential buildings.3The Board has traditionally aggregated the gross revenues de-rived from all residential buildings managed by an employer in de-
termining whether the employer satisfies the Board's discretionary
standard. See, e.g., Mandel Management Co., 229 NLRB 1121(1977).4The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the Advisory Opinion is not intended to ex-
press any view whether the Board would certify the Union as rep-
resentative of the petitioned-for unit under Sec. 9(c) of the Act. See
generally Sec. 101.40(e) of the Board's Rules.In the Matter of NISYM Realty Corp. Case AO±301January 22, 1993ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTPursuant to Sections 102.98 and 102.99 of the Na-tional Labor Relations Board Rules and Regulations,
on December 10, 1992, NISYM Realty Corp. (the Em-
ployer) filed a petition for Advisory Opinion as to
whether the Board would assert jurisdiction over its
operations. In pertinent part, the petition alleges as fol-
lows:1. There is a Decision and Certification of Rep-resentative from the New York State Labor Relations
Board (the State Board) pursuant to a Representation
Petition, Case No. SE-58284, filed by Local 32E, Serv-
ice Employees International Union, AFL±CIO (the
Union.)2. The general nature of the Employer's business isreal estate. The Employer manages and controls the
residential premises located at 1940 Andrews Avenue,
Bronx, New York, which generates in excess of
$236,000 per year in income. Additionally, the Em-
ployer manages and controls a number of residential
premises located in Bronx, New York, including 1944
Andrews Avenue, Bronx, New York, which generates
in excess of $280,000; and 15 Featherbed Lane, Bronx,
New York, which generates in excess of $257,000.
The combined income exceeds $776,000 per year. The
Employer's out-of-state oil purchases exceed $50,000
per year.3. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data and the
State Board has made no findings with respect thereto.4. There is no representation or unfair labor practiceproceeding involving this labor dispute pending before
the Board.Although all parties were served with a copy of thepetition for Advisory Opinion, none filed a response as
permitted by Section 102.101 of the Board's Rules and
Regulations.Having duly considered the matter,1we are of theopinion that the Board would assert jurisdiction over
the Employer. The Board has established a $500,000
discretionary standard for asserting jurisdiction over
residential buildings.2As the Employer alleges that thetotal annual income from the residential premises it
manages and controls exceeds $776,000, assuming the
employer is a single employer with respect to those
premises, it is clear that the Employer satisfies the
Board's discretionary standard.3As the Employer fur-ther alleges that its annual out-of-state oil purchases
exceed $50,000, the Employer also clearly satisfies the
Board's statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.4